16-340-cr
United States v. Gonzalez

                                 UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 5th day of October, two thousand sixteen.

PRESENT:            JON O. NEWMAN,
                    RALPH K. WINTER,
                    JOSE A. CABRANES,
                                 Circuit Judges,


UNITED STATES OF AMERICA,

                            Appellee,                      16-340-cr

                            v.

JAIME ALBERTO MEJIA GONZALEZ, aka PERRO, aka
Fred,

                            Defendant-Appellant,

CARLOS HERNANDO RAMIREZ, AKA TYSON, GEORGE
BAQUERO, AKA LAS PLUMAS, AKA EL POLLO,

                            Defendants.


FOR DEFENDANT-APPELLANT:                               Edward S. Zas, Federal Defenders of
                                                       New York, Inc., New York, NY.

FOR APPELLEE:                                          Emily Berger, (Amy Busa, Michael P.
                                                       Robotti, on the brief), Assistant United

                                                   1
                                                                States Attorneys, for Robert L. Capers,
                                                                United States Attorney for the Eastern
                                                                District of New York, Brooklyn, NY.

       Appeal from an order of the United States District Court for the Eastern District of New
York (Nicholas G. Garaufis, Judge).

        UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the December 17, 2015 order of the District Court be and
hereby is AFFIRMED.

        Defendant-appellant Jaime Alberto Mejia Gonzalez (“Mejia”) appeals the District Court’s
denial of his motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) and Amendment
782 to the U.S. Sentencing Guidelines, which lowered the base offense levels applicable to most
drug crimes under U.S.S.G. § 2D1.1. We assume the parties’ familiarity with the underlying facts, the
procedural history of the case, and the issues on appeal.

        Section 3582(c)(2) provides that a sentencing court may reduce a defendant’s term of
imprisonment if his sentence was based on a sentencing range subsequently lowered by the
Sentencing Commission. Under Dillon v. United States, 560 U.S. 817, 826 (2010), district courts must
follow a “two-step inquiry” when deciding motions for a sentence reduction. The court must first
determine whether the prisoner is eligible for a reduction. Then, if the prisoner is eligible, the court
must determine, in its discretion, whether a reduction is warranted. We review de novo a district
court’s ruling regarding a defendant’s eligibility for § 3582(c)(2) relief. See United States v. Christie, 736
F.3d 191, 195 (2d Cir. 2013).

         We agree with the District Court that Mejia is ineligible for a reduction pursuant to
§ 3582(c)(2) as a matter of law. A district court may not reduce a sentence pursuant to § 3582(c)(2) if
“the amendment does not have the effect of lowering the defendant’s applicable guideline range,” as
is the case here. Mejia pleaded guilty to one count of conspiracy to distribute and possess with the
intent to distribute more than 150 kilograms of cocaine, in violation of 21 U.S.C. §§ 841(a)(1)(C),
841(b)(1)(A)(ii)(II) and 846. At his sentencing, the District Court found Mejia to be responsible for
10,000 kilograms of cocaine. Amendment 782 to the U.S. Sentencing Guidelines raised the quantity
of cocaine involved in a level 38 offense from 150 kilograms or more to 450 kilograms of cocaine or
more. Because the District Court found Mejia to have been responsible for 10,000 kilograms of
cocaine, Amendment 782 did not lower his applicable guideline. The District Court thus lacked the
authority to reduce Mejia’s sentence and properly rejected this challenge.

        Mejia also argues that the District Court should not have relied on the Presentence
Investigation Report’s (“PSR”) determination regarding the quantity of drugs during his sentencing.
We find this argument to be meritless. The Supreme Court has clearly articulated that the scope of
§ 3582 review is limited and instructed district courts to “leave all other guideline application

                                                       2
decisions unaffected.” Dillon, 560 U.S. at 831. The District Court “cannot make findings inconsistent
with that of the original sentencing court.” United States v. Rios, 765 F.3d, 138 (2d Cir. 2014) (internal
quotation marks omitted). Even if there were statutory authority under § 3582, Mejia forfeited this
claim by failing to raise it on direct appeal. Therefore, we need not consider this argument further.

                                           CONCLUSION

       We have reviewed the remaining arguments raised by the defendant on appeal and find them
to be without merit. For the foregoing reasons, we AFFIRM the order of the District Court.


                                                         FOR THE COURT:
                                                         Catherine O’Hagan Wolfe, Clerk




                                                    3